IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HARRY J. LAFFERTY; MICHAEL D. KIRN;            : No. 478 MAL 2021
ROBERT T. KIRN; JOHN J. ROEDELL;               :
JOHN M. FERRIS; ROBERT F. FERRIS;              :
AND FACOWEE ACRES, L.L.C.,                     : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
                    Respondents                :
                                               :
                                               :
             v.                                :
                                               :
                                               :
THOMAS D. FERRIS,                              :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 5th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.